DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-31 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, and the following species, in the reply filed on 01/19/21 is acknowledged.  The traversal is on the ground(s) that the reference cited in the restriction does not teach the shared technical feature but there is no substantive explanation for this argument and therefore the argument is not persuasive.

    PNG
    media_image1.png
    62
    642
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    38
    629
    media_image2.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 12-31 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/19/21.
Information Disclosure Statement
The information disclosure statement filed 03/06/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There are no copies of the foreign patents and only one NPL document has been provided.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Claims 1-3 and 8-11 recite properties (based on durability, hydrophobicity, and miscibility) of the coating/article without reciting any limitation regarding the materials used or 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Upon applying the Wands factors to claim 1-11, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and amount of materials relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and amounts of materials without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types and amounts of materials, without any corresponding direction provided for achieving the claimed properties with the broader types and amounts of materials as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Examiner’s Note
Superhydrophobic potential has a controlling definition in [0059] of the present PGPub.
Miscibility parameter has a controlling definition in [0054] of the present PGPub.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “superhydrophobic” which is vague because it is unclear what qualifies as “super” hydrophobic (i.e., it is unclear if the contact/roll-off angles recited in claim 1 are sufficient/define the “superhydrophobic” properties or if superhydrophobic requires more).  It is noted that a definition is provided in [0130] of the PGPub for superhydrophobicity “in certain aspects” (i.e., not appearing to be a controlling definition) but this is based on water contact angle and “low” contact angle hysteresis (lacking a numeric definition) and advancing/receding angles (also lacking a numeric definition), and therefore does not resolve the uncertainty.
Claim 1 recites “roll-off angle” which is vague because it is unclear if this is also measured with respect to water or if water is only used for the advancing contact angle measurement.  
Claims 1 and 9-11 recite “abrasion cycles” which is vague because it is unclear how to measure this property (i.e., what material is being used as an abrasive, with what force, at what temperature, etc.)
Claims 1-3 and 8-11 recite properties without any measurement temperature limitation such that it is unclear how to measure these properties (i.e., it appears that each of the claimed 
Claim 2 recites superhydrophilic potential of “the surface” which is vague because it is unclear if this is a property measured of the surface before or after the coating is applied (see [0061] of the present PGPub which discloses that the property may be measured from the substrate prior to applying the coating).
Claims 3 and 8 recites a miscibility parameter which is vague because it is unclear what solvents are used to measure the property (see [0084]-[0086] of the present PGPub, which indicates that various solvents may be used and affect the property).
Claim 11 recites contact angle hysteresis which is vague because it is unclear how to measure the property ([0145] of the present PGPub appears to provide different possible methods of measuring the property).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. 2008/0015298) in view of Meuler et al. (U.S. 2013/0178568) in view of DESIGN OF DURABLE DE-ICING, SUPERHYDROPHOBIC, SUPEROLEOPHOBIC COATINGS (cited as “Designs,” 2015) in view of Yang et al. (Superoleophobic textured aluminum surfaces).
Regarding claims 1-11, Xiong teaches a superhydrophobic coating applied to a substrate that comprises a fluorinated polymer at 1-95wt% and fluorinated nanoparticles (e.g., based on polysilsesquioxane) at 1-95wt% (see abstract, [0007], [0047], [0057]), which overlaps the amounts in claim 7.  
Xiong does not disclose the elected species of POSS.  However, Meuler is also directed to superhydrobic coatings and teaches that the elected species is a preferred liquid repelling polysilsesquioxane nanoparticle additive and therefore would be obvious to use in Xiong as the nanoparticle because it provides the functionality desired by Xiong (i.e., bearing fluorine groups, 
Modified Xiong does not disclose the elected species of polymer.  However, Designs is also directed to superhydrophobic coatings based on fluorinated nanoparticles with the same fluoro groups as in Meuler of modified Xiong, and teaches that fluorinated polyurethane resin, as in claim 5, improves hydrophobicity and also improves adhesion (see abstract, page 22, top paragraph).  Thus, it would have been obvious to have used the fluorinated polyurethane from Designs as the fluorinated polymer called for in Xiong because it improves hydrophobicity and also improves adhesion.
Modified Xiong does not disclose a particular surface upon which the coating should be applied.  However, Yang teaches a type of textured aluminum surface that improves liquid repellency via its surface geometry (achieving a Cassie Baxter state) when a low surface energy coating (like that of modified Xiong) is applied, and thus it would have been obvious to have used such an aluminum substrate as the surface being coated in modified Xiong in order to improve repellency as taught by Yang (see abstract, page 2425, last paragraph before conclusion).
Additionally and alternatively to the above from Yang, Mueler in modified Xiong also discloses that a surface bearing a “Cassie state” type geometry (i.e., trapping air below the droplets) improves liquid repellency when provided with a liquid repellent coating ([0026]) and thus it would have also been obvious to have used such a substrate (having a “Cassie state” texture, as taught by Meuler) in modified Xiong in order to improve liquid repellency.
Modified Xiong does not disclose the claimed durability, advancing water contact angle, roll-off angle, superhydrophobic potential, miscibility parameter, and contact hysteresis properties of claims 1-3 and 8-11.  However, modified Xiong teaches that the coating has an overlapping amount of the same ingredients (the fluorinated POSS in Meuler in modified Xiong has the same structure as the one used in Applicant’s examples and the fluorinated polyurethane Luxecolor 4FVBA-800 from Designs in modified Xiong is the same fluorinated polyurethane used in the Applicant’s examples) as compared to the present examples and may be applied to substrates having the same type of “Cassie state” geometry used in the present application and therefore these overlapping teachings of modified Xiong will inherently have the same properties (within the property ranges as claimed) as the corresponding embodiments of the present application.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787